          Case 7:20-cv-00021-DC Document 31 Filed 09/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

YADIRA URANGA,                    §
                                  §
      Plaintiff,                  §
v.                                §
                                  §
MIDLAND ODESSA URBAN TRANSIT      §               CIVIL ACTION NO. 7:20-CV-0021-DC
DISTRICT, CITY OF ODESSA, TEXAS,  §
CITY OF MIDLAND, TEXAS, RATP DEV §
USA, INC., MIDLAND-ODESSA TRANSIT §
MANAGEMENT, INC.,                 §
                                  §
      Defendants.                 §
                                  §


 PLAINTIFF’S NOTICE OF EXCHANGE OF RULE 26(a)(2) EXPERT DISCLOSURES

       Yadira Uranga (“Plaintiff”) has served her Rule 26(a)(2) disclosures concerning expert

witnesses and his Billing Records on September 16, 2020.


DATED: September 17, 2020

                                                  Respectfully submitted,

                                                  s/Christopher McGreal
                                                  CHRISTOPHER P. MCGREAL
                                                  TX State Bar No. 24051774
                                                  Phone: (214) 845-4056
                                                  Email: cmcgreal@drtx.org
                                                  RACHEL B. COHEN-MILLER

                                                  TX State Bar No. 24064301
                                                  Phone: (214) 845-4069
                                                  Email: rmiller@drtx.org
                                                  DISABILITY RIGHTS TEXAS
                                                  1420 Mockingbird Lane, Suite 450
                                                  Dallas, Texas 75247
                                                  Fax: (214) 630-3472

                                                  MARK OUALLINE
                                                  LEGAL AID OF NORTHWEST TEXAS

PLAINTIFF’S NOTICE OF EXCHANGE OF
RULE 26(a)(2) EXPERT DISCLOSURES                                                     Page 1 of 3
        Case 7:20-cv-00021-DC Document 31 Filed 09/17/20 Page 2 of 3




                                        1001 Main St., Ste. 502
                                        Lubbock, Texas 79401
                                        Phone: (806) 763-4557 ext. 6050
                                        Fax: (806) 765-7201
                                        Email: ouallinem@lanwt.org

                                        MARVILYN E. B. BOHANNAN
                                        LEGAL AID OF NORTHWEST TEXAS
                                        620 N. Grant Ave., Suite 410
                                        Odessa, Texas 79761
                                        Phone: (432) 332-1207, ext. 4504
                                        Fax: (432) 334- 6848
                                        Email: bohannanm@lanwt.org

                                        Attorneys for Plaintiff Yadira Uranga




PLAINTIFF’S NOTICE OF EXCHANGE OF
RULE 26(a)(2) EXPERT DISCLOSURES                                          Page 2 of 3
          Case 7:20-cv-00021-DC Document 31 Filed 09/17/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing instrument was served on all parties through their

respective counsel of record in accordance with Rule 5 of the Federal Rules of Civil Procedure on

September 17, 2020, via email and certified mail to the attorneys below:


JON MARK HOGG
                                                    AARON M. DORFNER
State Bar No. 00784286
                                                    State Bar No. 24040824
JACKSON WALKER L.L.P.
                                                    adorfner@cbtd.com
136 W. Twohig Ave., Suite B
                                                    MELINDA D. HAMM
San Angelo, Texas 76903
                                                    State Bar No. 24059924
(325) 481-2560
                                                    mhamm@cbtd.com
(325) 481-2585 – Facsimile
                                                    COTTON, BLEDSOE, TIGHE & DAWSON
jmhogg@jw.com
                                                    A Professional Corporation
AMANDA CROUCH
                                                    P. O. Box 2776
State Bar No. 24077401
                                                    Midland, Texas 79702
JACKSON WALKER L.L.P.
                                                    Phone: (432) 684-5782
112 East Pecan Suite 2400
                                                    Fax: (432) 682-3672
San Antonio, Texas 78205
(210) 978-7784                                      Attorneys for Defendants, City of Midland,
(210) 242-4684 - Facsimile                          Texas
acrouch@jw.com
Attorneys for Defendants Midland Odessa
Urban Transit District, RATP-Dev, USA, Inc.,
and Midland-Odessa Transit Management,
Inc.

DANIEL C. JONES
Senior Assistant City Attorney
Texas Bar No. 24110838
Phone: (432) 335-3289
Email: dcjones@odessa-tx.gov
ROBERT O. CARROLL
Senior Assistant City Attorney
Texas Bar No. 24097465
Phone: (432) 335-4181
Email: rcarroll@odessa-tx.gov
CITY OF ODESSA
411 W. 8th Street
P.O. Box 4398
Odessa, Texas 79760
Attorneys for City of Odessa
                                                    s/ Christopher McGreal
                                                    Christopher McGreal


PLAINTIFF’S NOTICE OF EXCHANGE OF
RULE 26(a)(2) EXPERT DISCLOSURES                                                       Page 3 of 3
